Exhibit 99.1Press Release FOR IMMEDIATE RELEASE RadNet Reports Second Quarter 2009 Results · RadNet reports Revenue of $131.1 million and Adjusted EBITDA(1)of $27.0 million; increases of 3.6% and 5.0%, respectively over the prior year’s quarterly results · Adjusted EBITDA(1) margin increased to 20.6% compared to 20.3% for the three month period ended June 30, 2008 and 19.6% for full-year 2008 · Overall procedure volumes increased 4.5% over the prior year’s same quarter · Per share loss narrowed to $(0.01) per share compared to $(0.06) for the three month period ended June 30, 2008 · RadNet reaffirms its previously announced 2009 Guidance of $515-545 million of Revenue and $105-$115 million of Adjusted EBITDA(1) LOS ANGELES, Calif., August 7, 2009 – RadNet, Inc. (NASDAQ: RDNT), a national leader in providing high-quality, cost-effective diagnostic imaging services through a network of fully-owned and operated outpatient imaging centers, today reported financial results for its second quarter ended June 30, 2009. Three Month Report For the three months ended June 30, 2009, RadNet reported Revenue and Adjusted EBITDA(1) of $131.1 million and $27.0 million, respectively.Revenueincreased 3.6% (or $4.6 million) and Adjusted EBITDA(1) increased 5.0% (or $1.3 million), respectively, over the prior year’s same quarter.The results reflect improved procedural volume in existing centers as well as the contribution of acquisitions and improved operating performance. For the second quarter of 2009, as compared to the prior year’s same quarter, MRI volume increased 8.9%, CT volume increased 4.7% and PET/CT volume increased 3.4%.Overall volume, taking into account routine imaging exams, inclusive of x-ray, ultrasound, mammography and other exams, increased 4.5% over the prior year’s quarter. On a same-center basis, including only those centers which were part of RadNet for both the second quarters of 2009 and 2008, MRI volume increased 3.6%, CT volume increased 2.0% and PET/CT volume increased 3.4%.Overall same-center volume, taking into account routine imaging exams, inclusive of x-ray, ultrasound, mammography and other exams, increased 2.0% over the prior year’s same quarter. Net Loss for the second quarter of 2009 was $336,000, or $(0.01) per share, compared to a net loss of $2.1 million or $(0.06) per share, reported for the three month period ended June 30, 2008 (based upon a weighted average number of shares outstanding of 35.9 million and 35.7 million for these periods in 2009 and 2008, respectively).Affecting Net Loss in the second quarter of 2009 were certain non-cash expenses or non-recurring items including: · $1.8 million non-cash amortization expense with respect to interest rate swaps related to the Company’s credit facilities; · $670,000 of Deferred Financing Expense related to the amortization of financing fees paid as part of the Company’s $405 million credit facilities drawn down in November 2006 in connection with the Radiologix acquisition and the incremental term loans and revolving credit facility arranged in August 2007 and February 2008; · $1.5 million of non-cash employee stock compensation expense resulting from the vesting of certain options and warrants; · $1.4 million bargain purchase gain on the acquisition of acquired centers in New Jersey; and · $1.0 million loss related to the resolution of legal disputes. 1 Definition of Adjusted EBITDA, a non-GAAP measure, is found on the last page of this release. -1- “We are pleased with our performance this quarter.When compared with both the second quarter of 2008 and the first quarter of 2009, we experienced aggregate and same-center growth in procedural volumes, Revenue and Adjusted EBITDA.We substantially narrowed our net loss year-over-year and increased our Adjusted EBITDA margins to 20.6% from our full-year 2008 margin of 19.6%.”said Dr. Howard Berger, Chairman and Chief Executive Officer of RadNet. “We also improved our balance sheet during the quarter and throughout the first six months of 2009.We repaid $5 million of debt during the quarter.We reduced our Accounts Payable and Accrued Expenses by almost $16 million and improved our working capital position by over $11 million since the start of 2009.We deleveraged the balance sheet from 4.74x to 4.47x Total Debt to Trailing Twelve Month Adjusted EBITDA since the beginning of the year.” added Dr. Berger. “We see positive indications that our business will continue to exhibit year-over-year performance gains into the third quarter, which is typically our strongest, and for the remainder of 2009.To that end, we have noted that preliminary July 2009 procedural volume reports compare favorably to those of July 2008.We also have observed that the acquisition of the eight New Jersey facilities completed in mid-June has begun to contribute to our Revenue and Adjusted EBITDA performance.Our performance is expected to result in significant further deleveraging by year-end as well as over $25 million of 2009 full-year projected free cash flow.We completed the month of July with a cash balance of $6.5 million, and anticipate further cash accumulation throughout the remainder of the year.”continued Dr. Berger. Dr. Berger noted, “We recognize that there is confusion and uncertainty regarding overall healthcare reform and its potential effects on individual segments of the health industry, including diagnostic imaging.Regardless of the outcome of healthcare reform, RadNet is poised as a market leader and is positioned to capitalize on opportunities that will likely result from industry change.Our capitalization, relative scale and geographically concentrated multi-modality platform provide us the flexibility required to be an efficient provider and successful industry consolidator.We will continue to provide an invaluable and increasingly important service to millions of patients for years to come.” 2009 Fiscal Year Guidance For its 2009 fiscal year, RadNet reaffirms its guidance ranges as follows: Revenue $515 million - $545 million Adjusted EBITDA(1) $105 million - $115 million Capital Expenditures $30 million - $35 million Cash Interest Expense $41 million - $45 million Free Cash Flow Generation (a) $25 million - $35 million End of Year Net Debt Balance (b) $438 million - $448 million (a) Defined by the Company as Adjusted EBITDA(1) less total capital expenditures and cash interest expense (b) Total Debt net of Cash. Six Month Report For the six months ended June 30, 2009, RadNet reported Revenue and Adjusted EBITDA(1) of $259.1 million and $53.3 million, respectively.Revenueincreased 7.8% (or $18.7 million) and Adjusted EBITDA(1) increased 11.7% (or $5.6 million), respectively, over the prior year’s same six months. For the six months of 2009, as compared to the prior year’s same six months, MRI volume increased 11.7%, CT volume increased 8.3% and PET/CT volume increased 5.5%.Overall volume, taking into account routine imaging exams, inclusive of x-ray, ultrasound, mammography and other exams, increased 6.8% over the prior year’s six months. -2- Net Loss for the six months of 2009 was $1.2 million, or $(0.03) per share, compared to a net loss of $7.6 million or $(0.21) per share, reported for the six month period ended June 30, 2008 (based upon a weighted average number of shares outstanding of 35.9 million and 35.6 million for these periods in 2009 and 2008, respectively).Affecting Net Loss in the six months of 2009 were certain non-cash expenses or non-recurring items including: · $2.9 million non-cash amortization expense with respect to interest rate swaps related to the Company’s credit facilities; · $1.3 million of Deferred Financing Expense related to the amortization of financing fees paid as part of the Company’s $405 million credit facilities drawn down in November 2006 in connection with the Radiologix acquisition and the incremental term loans and revolving credit facility arranged in August 2007 and February 2008; · $2.2 million of non-cash employee stock compensation expense resulting from the vesting of certain options and warrants; · $1.4 million bargain purchase gain on the acquisition of acquired centers in New Jersey; and · $1.0 million loss related to the resolution of legal disputes. Second Quarter 2009 Earnings Conference Call RadNet will host a conference call to discuss its second quarter 2009 results on Friday, August 7th, 2009 at 7:30 a.m. Pacific Time (10:30 a.m. Eastern Time). Investors are invited to listen to RadNet’s conference call by dialing 888-656-7419. International callers can dial 913-312-1471. There will also be simultaneous and archived webcasts available at http://www.radnet.com under the “Investors” menu section and “News Releases” sub-menu of the website.An archived replay of the call will also be available until August 14th and can be accessed by dialing 888-203-1112 from the U.S., or 719-457-0820 for international callers, and using the passcode 1042021. Regulation G: GAAP and Non-GAAP Financial Information This release contains certain financial information not reported in accordance with GAAP. RadNet uses both GAAP and non-GAAP metrics to measure its financial results.The Company believes that, in addition to GAAP metrics, these non-GAAP metrics assist RadNet in measuring its performance.RadNet believes this information is useful to investors and other interested parties because it removes unusual and nonrecurring charges that occur in the affected period and provides a basis for measuring the Company's financial condition against other quarters.Such information should not be considered as a substitute for any measures calculated in accordance with GAAP, and may not be comparable to other similarly titled measures of other companies.Non-GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information prepared in accordance with GAAP.Reconciliation of this information to the most comparable GAAP measures is included in this release in the tables which follow. About RadNet, Inc. RadNet, Inc. is a national market leader providing high-quality, cost-effective diagnostic imaging services through a network of 175 fully-owned and operated outpatient imaging centers.RadNet’s core markets include California, Maryland, Delaware, New Jersey and New York.Together with affiliated radiologists, and inclusive of full-time and per diem employees and technicians, RadNet has a total of approximately 4,000 employees.For more information, visit http://www.radnet.com. -3- Forward Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Specifically, statements concerning RadNets’ ability to continue to grow its business by generating patient referrals and contracts with radiology practices, future acquisitions, cost savings, successful integration of acquired operations, and receiving third-party reimbursement for diagnostic imaging services, as well as RadNet's financial guidance, its statements regarding increased business from new operations, are forward-looking statements within the meaning of the Safe Harbor. Forward-looking statements are based on management's current, preliminary expectations and are subject to risks and uncertainties, which may cause RadNet's actual results to differ materially from the statements contained herein. Further information on potential risk factors that could affect RadNet's business and its financial results are detailed in its most recent Annual Report on Form 10-K and Form 10Q, as filed with the Securities and Exchange Commission. Undue reliance should not be placed on forward-looking statements, especially guidance on future financial performance, which speaks only as of the date they are made. RadNet undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made, or to reflect the occurrence of unanticipated events. CONTACTS: RadNet, Inc.
